                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION

UNITED STATES OF AMERICA                              )
                                                      ) DOCKET NO.: 3:20 mj 145-DSC
      v.                                              )
                                                      )
KAREEM LAMONTHAY JOHNSON                              )
______________________________________                )

                                ORDER DISMISSING COMPLAINT

           Leave of Court is hereby granted for the dismissal of the Criminal Complaint in the

 above-captioned case without prejudice.

           The Clerk is directed to certify copies of this Order to the U.S. Probation Office, U.S.

 Marshals Service, Defense Counsel and the United States Attorney's Office.

           SO ORDERED.

                                        Signed: June 10, 2020




             Case 3:20-mj-00145-DSC Document 4 Filed 06/10/20 Page 1 of 1
